                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF'NORTH CAROLINA
                            C.A. No. I : 19-cv-00410-TDS-JEP

 RONNIE LEE SANDERS,

         Plaintiff,

         v

 SMITH DEBNAM NARRON DRAKE
 SAINTSING & MYERS, LLP and FIRST
 TECHNOLOGY F'EDERAL CREDIT
 UNION,

         Defendants.


  DEFENDANT SMITH DEBNAM NARRON DRAKE SAINTSING & MYERSO LLPOS
               ANSWER TO THE AMENDED COMPLAINT

        NOW COMES the defendant, Smith Debnam Naruon Drake Saintsing & Myers, LLP

("Smith Debnam"), by and through its undersigned counsel of record, and files its Answer to

Amended Complaint ( the "Complaint") as follows:

                                           FIRST DEF'ENSE
                                              ANSWER

        Smith Debnam responds to the specific allegations of the Complaint as follows:

        1.     The allegations contained in paragraph 1 of the Complaint do not constitute factual

allegations to which a response is required. To the extent a response is required Smith Debnam

admits the plaintiff Ronnie Lee Sanders    ("Plaintiff')    seeks actual and statutory damages for alleged

deceptive debt collection practices. Smith Debnam expressly denies that it is liable to Plaintiff for

any damages, statutory or actual. Smith Debnam fuither denies that it has violated any federal or

state statute, including but not limited   to   15 U.S.C.   5 1692 et seq. (the "FDCPA"), or that it has

otherwise damaged or injured Plaintiff through any actions or inactions. Smith Debnam is without

sufficient information or knowledge to admit or deny any of the allegations contained in Paragraph

                                                     I



       Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 1 of 11
1   of the Complaint as they pertain to any other defendant and denies the same on that basis. All

remaining allegations contained in Paragraph 1 of the Complaint are denied.

                                           II. PARTIES

          2.    The allegations contained in paragraph 2      of the Complaint   are admitted upon

information and belief.

          3.    The allegations contained    in   paragraph   3 of the Complaint constitute legal
conclusions to which no response is required. To the extent a response is required, the same are

denied.

          4.    The allegations contained in paragraph 4 of the Complaint are admitted.

          5,    Smith Debnam's website speaks for itself and is the best evidence of its contents.

To the extent the allegations contained in paragraph 5 of the Complaint are inconsistent therewith,

the same are denied. Except as expressly admitted, the allegations contained in paragraph 5 of the

Complaint are denied.

          6.    To the extent the allegations contained in paragnph 6 of the Complaint are legal

conclusions, no response is required. Smith Debnam admits that, from time to time, it files suits

on behalf of its clients. Smith Debnam further admits that, from time to time, it              sends

correspondence to individuals on behalf of its clients. Except as expressly admitted, the allegations

contained in paragraph 6 of the Complaint are denied.

          7.    The allegations contained    in paragraph 7 of the Complaint constitute legal
conclusions to which no response is required. To the extent a response is required, the same are

denied.

          8.    The allegations contained in paragraph 8 of the Complaint are admitted upon

information and belief.



                                                  2




        Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 2 of 11
          9.    Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 9 of the Complaint and denies the same on that basis.

          10.   The allegations contained in paragraph 10 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the same are

denied.

                              III. JURISDICTION AND VENUE
          11.   The allegations contained   in paragraph 11 of the    Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the same are

denied.

          12.   The allegations contained   in paragraph 12 of the    Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the same are

denied.

          13.   The allegations in pangraph 13 of the Complaint constitute legal conclusions to

which no response is required. To the extent a response is required, the same are denied.

                               IV. FACTUAL ALLEGATIONS

          14.   Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 14 of the Complaint and denies the same on that basis.

          15.   Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 15 of the Complaint and denies the same on that basis.

          16.   Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 16 of the Complaint and denies the same on that basis.

          17.   Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 17 of the Complaint and denies the same on that basis.



                                                J




      Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 3 of 11
       18.      Smith Debnam is without suffrcient knowledge or information to admit or deny the

allegations contained in paragraph 18 of the Complaint and denies the same on that basis.

       19.      Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 19 of the Complaint and denies the same on that basis.

       20.      Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 20 of the Complaint and denies the same on that basis.

       21.      Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 21 of the Complaint and denies the same on that basis.

       22.      Smith Debnam is without sufficient information or information to admit or deny

the allegations contained in paragraph22 of the Complaint and denies the same on that basis.

       23.      Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 23 of the Complaint and denies the same on that basis.

       24.      Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph24 of the Complaint and denies the same on that basis.

       25.      Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 25 of the Complaint and denies the same on that basis.

       26.      Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 26 of the Complaint and denies the same on that basis.

       27   ,   Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph2T of the Complaint and denies the same on that basis.

       28.      Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 28 of the Complaint and denies the same on that basis.

       29.      Smith Debnam is without sufficient knowledge or information to admit or deny the



                                                4




      Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 4 of 11
allegations contained in paragraph 29 of the Complaint and denies the same on that basis.

        30. It is admitted that Plaintiff has attached a letter to the Complaint           as Exhibit A.

Exhibit A speaks for itself and is the best evidence of its contents. To the extent the allegations

contained in paragraph 30 of the Complaint are inconsistent therewith, the same are denied. Smith

Debnam is without suffrcient information or knowledge to admit or deny the remaining allegations

contained in paragraph 30 of the Complaint and denies the same on that basis.

        31.    Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 31 of the Complaint and denies the same on that basis.

        32. It is admitted that Plaintiff has attached a letter to the Complaint as Exhibit B.
Exhibit B speaks for itself and is the best evidence of its contents. To the extent the allegations

contained in paragraph 32 of the Complaint are inconsistent therewith, the same are denied. Except

as expressly admitted, the allegations contained in paragraph 32   of the Complaint are denied.

        33.    Smith Debnam is without sufficient knowledge or information to admit or deny the

allegations contained in paragraph 33 of the Complaint and denies the same on that basis.

       34. It is admitted that Plaintiff has attached a letter to the Complaint            as Exhibit C.

Exhibit C speaks for itself and is the best evidence of its contents. To the extent the allegations

contained in paragraph 34 of the Complaint are inconsistent therewith, the same are denied. Except

as expressly admitted, the allegations contained   in paragraph 34 of the Complaint are denied.

       35.     It is admitted that Smith Debnam filed   a lawsuit against     Plaintiff on behalf of First

Tech Federal Credit Union ("First Tech") in Guilford County District Courl, File No. 18-CVD-

464I (hereinafter the "State Court Action"). It is further admitted that a copy of the summons and

complaint filed in the State Court Action is attached to the Complaint   as   Exhibit D. The summons

and complaint speak for themselves and are the best evidence of their contents. To the extent the



                                                   5




       Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 5 of 11
allegations contained in paragraph 35 are inconsistent therewith, the same are denied. Except as

expressly admitted, the allegations contained in paragraph 35 are denied.

        36.    It is admitted that Plaintiff filed a counterclaim (the "Counterclaim")   against First

Tech in the State Court Action. A true and correct copy of the Counterclaim is attached hereto as

Exhibit A and incorporated herein by reference. It is further admitted that First Tech, through its

defense counsel McAngus Goudelock          &   Courie, PLLC, filed     a Motion to       Dismiss or,

Alternatively, Motion to Stay Pending Arbitration (the "First Tech Motions"). A true and correct

copy of the First Tech Motions are attached hereto as Exhibit B and incorporated herein by

reference. The Counterclaim and First Tech Motions speak for themselves and are the best

evidence of their contents. Accordingly, reference is made thereto and to the extent the allegations

contained in paragraph 36 of the Complaint are inconsistent therewith, the same are denied. A11

remaining allegations contained in paragraph 36 of the Complaint are denied.

       37. It is admitted that Plaintiff     filed a response to the First Tech Motions. Smith

Debnam is without suffrcient information or knowledge to admit or deny the remaining allegations

contained in paragraph 37 of the Complaint and denies the same on that basis.

       38.     It is admitted that a hearing on the First Tech Motions was held in the State Court

Action and an Order dismissing all claims was filed on December 20,2018 (the "Dismissal

Order"). A true and correct copy of the Dismissal Order is attached hereto        as   Exhibit C and

incorporated herein by reference. The Dismissal Order speaks for itself and is the best evidence   of

its contents. Accordingly, reference is made thereto and to the extent the allegations contained in

paragraph 38 are inconsistent therewith, the same are denied. Except as expressly admitted the

allegations contained in paragraph 38 are denied.

       39.     The Dismissal Order is the best evidence of the State Court proceedings and



                                                 6




      Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 6 of 11
reference is made thereto.   It is further stated that Plaintiff appealed the Dismissal Order to the

North Carolina Court of Appeals, which affirmed the trial court in an unpublished opinion filed on

September 3,2019 (the "Appellate Opinion"). A true and conect copy of the Appellate Opinion is

attached hereto as Exhibit   D and incorporated herein by reference. The Dismissal Order and

Appellate Opinion speak for themselves and are the best evidence of their contents. Accordingly,

reference is made thereto and to the extent the allegations contained       in paragraph 39 of the

Complaint are inconsistent therewith, the same are denied. Except as expressly admitted, the

allegations contained in paragraph39 are denied.

                                         COUNT ONE
                      Violation of the Fair Debt Collection Practices Act
                                      (15 U.S.C. $1692 et seq.)

        40.    The admissions, denials and averments set forth above are realleged              and

incorporated herein by reference as iffully set forth herein.

       41.     The allegations contained        in paragraph 41 of the   Complaint constitute legal

conclusions to which no response is required. To the extent a response is required the allegations

contained in paragraph 41 of the Complaint are denied.

       42.     To the extent the allegations contained in paragraph 42 of the Complaint constitute

legal conclusions no response is required. To the extent a response is required the same are denied.

All remaining allegations contained in paragraph 42 of the Complaint     are denied.

                                        COUNT TWO
                     Violations of the North Carolina Debt Collection Act
                                (N.C. Gen. Stat. $75-50 et seq.)

       43.     The admissions, denials and averments set forth above are realleged              and

incorporated herein by reference as   iffully   set forth herein.

       44.     The allegations contained in paragraph 44 of the Complaint do not pertain to Smith



                                                     7




      Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 7 of 11
Debnam and no response is required. To the extent a response is required, Smith Debnam states

that the same constitute legal conclusions to which no response is required. To the extent            a


response is required, the allegations in paragraph 44 of the Complaint are denied.

         45.      The allegations contained in paragraph 45 of the Complaint do not pertain to Smith

Debnam and no response is required. To the extent a response is required, Smith Debnam states

that the same constitute legal conclusions to which no response is required. To the extent            a


response is required, the allegations in paragraph 45 of the Complaint are denied.

         46.      The allegations contained in paragraph 46 of the Complaint do not pertain to Smith

Debnam and no response is required. To the extent a response is required, Smith Debnam states

that the same constitute legal conclusions to which no response is required. To the extent            a


response is required, the allegations in paragraph 46 of the Complaint are denied.

         47   .   Except as expressly admitted, the allegations contained in the Complaint are denied

in their entirety.

                                        SECOND DEFENSE

         Any violation of law or damages suffered by Plaintiff, which Smith Debnam denies, was

due to the affirmative actions and/or omissions of the   Plaintiff or others, and does not give rise to

any   liability of Smith Debnam.

                                         THIRD DEFENSE

         Any violation of law or damages suffered by Plaintiff, which Smith Debnam denies, was

due to the affirmative actions andlor omissions of the   Plaintiff or others, and does not give rise to

any claim for damages against Smith Debnam.




                                                   8




        Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 8 of 11
                                        FOURTH DEFENSE

         To the extent Plaintiff suffered any damages, which is denied, he failed to mitigate such

damages and his failure to mitigate is pled in bar of her claims.

                                          FIFTH DEFENSE

         Any violation of law, which is specifically denied, was not intentional and resulted from

bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any

such error.

                                          SIXTH DEFENSE

         At all times pertinent hereto, Smith Debnam acted in good faith   and reasonably relied upon

the information provided to   it by the creditor.

                                       SEVENTH DEFENSE

         Plaintiff is judicially and/or equitably estopped from denying the validity of the contract

referenced in paragraphs 37 and 38 of the Complaint as of the date the State Court Action was

filed.

                                        EIGHTH DEFENSE

         Plaintiff has failed to meet the minimum pleading standards regarding his claim for actual

damages and said failure is pled as an absolute bar to his recovery of actual damages.

                                         NINTH DEFENSE

         Smith Debnam asserts that it has at no time made material false representations to Plaintiff,

or any other party, and that Plaintiff has not relied upon any representation made by Smith

Debnam.




                                                    9




         Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 9 of 11
                                        TENTH DEFENSE

        Smith Debnam pleads any applicable statute of limitations andlot repose in bar of

Plaintiff s claims.

                                      ELEVENTH DEFENSE

        Smith Debnam reserves the right to assert any and all additional defenses which become

known to it during the pendency of this suit.

        WHEREFORE' Smith Debnam respectfully prays:

        1.      That Plaintiff have and recover nothing from Smith Debnam;

        2.      That the Complaint be dismissed with prejudice as to Smith Debnam;

        3.      That the costs of this action be taxed to Plaintiff; and

       4.       For such other and further relief as this Court deems just and proper.


       This the l4th day of October 2020.


                                                         /s/ Caren D. Enloe
                                                       Caren D. Enloe (NCSB    No. 17394)
                                                       cenloe@smithdebnamlaw. com
                                                       Landon G. Van Winkle (I.{CSB No. 52590)
                                                       lvanwinkle@smithdebnamlaw. com
                                                       SMITH DEBNAM NARRON DRAKE
                                                       SAINTSING & MYERS, LLP
                                                       PO Box 176010
                                                       Raleigh, NC 27619-6010
                                                       Telephone: (919) 250 -2000
                                                       Telefacsimile: (9 1 9) 250-2124

                                                       Attorneys for Defendant Smith Debnam
                                                       Narron Drake Saintsing & Myers, LLP




                                                  10




      Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 10 of 11
                                 CERTIFICATE        OF' SERVICE

       The undersigned hereby certifies that a copy of the foregoing document was served

electronically upon the following via the CM/ECF system:

       Jonathan R.   Miller
       Law Office of Jonathan Miller, LLC
       449 N. Euclid Ave., Ste, 140
       St. Louis, MO 63108
       314-582-t892
       Email : j onathan@sltconsumerlaw. com
       Counsel   for Plaintiff
       Jeffrey B. Kuykendal
       McAngus, Goudelock and Courie, PLLC
       PO Box 30307
       Charlotte, NC 28230
       Email: Jeffrey.kuykendal@mgclaw.com
       Counsel for Defendant First Technologt
       Federal Credit Union



       This the l4th day of October 2020.

                                                     /s/ Caren D. Enloe
                                                     Caren D. Enloe
                                                     SMITH DEBNAM NARRON DRAKE
                                                     SAINTSING & MYERS, LLP
                                                     PO Box i76010
                                                     Raleigh, NC 27619-6010
                                                     Telephone: (9 19) 250 -2000
                                                     Telefacsimile: (91 9) 250-2124
                                                     Attorneys for Defendant Smith Debnam
                                                     Narron Drake Saintsing & Myers, LLP




                                               1l



     Case 1:19-cv-00410-TDS-JEP Document 30 Filed 10/14/20 Page 11 of 11
